         Case 5:18-md-02827-EJD Document 391 Filed 10/01/19 Page 1 of 7




 1 ROBBINS ARROYO LLP
   BRIAN J. ROBBINS (190624)
 2 brobbins@robbinsarroy.com
   CRAIG W. SMITH (164886)
 3 csmith@robbinsarroyo.com
   ASHLEY R. RIFKIN (246602)
 4 arifkin@robbinsarroyo.com
   STEVEN R. WEDEKING (235759)
 5 swedeking@robbinsarroyo.com
   5040 Shoreham Place
 6 San Diego, CA 92122
   Telephone: (619) 525-3990
 7 Facsimile: (619) 525-3991

 8 Attorneys for Plaintiff Terrence Zehrer

 9                               UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                         SAN JOSE DIVISION
12 IN RE APPLE INC. DEVICE                           )   Case No. 5:18-md-02827-EJD
   PERFORMANCE LITIGATION                            )
13                                                   )   TERRANCE ZEHRER'S
                                                     )   ADMINISTRATIVE MOTION TO
14                                                   )   CONSIDER WHETHER CASES
                                                     )   SHOULD BE RELATED (CIVIL L.R. 3-
15                                                   )   12)
16                                                       Hon. Edward J. Davila
                                                     )
17 TERRENCE ZEHRER, Derivatively On Behalf           ) Case No. 4:19-cv-05153-YGR
   of APPLE INC.,                                    )
18                                                   )
                         Plaintiff,                  )
19       vs.                                         )
                                                     )
20 TIMOTHY D. COOK, LUCA MAETRI, CRAIG               )
   FEDERIGHI, ARTHUR D. LEVINSON,                    )
21 ALBERT GORE, JR., ANDREA JUNG, JAMES              )
   A. BELL, RONALD D. SUGAR, ROBERT A.               )
22 IGER, and SUSAN L. WAGNER,                        )
                                                     )
23                               Defendants,         )
           -and-                                     )
24                                                   )
     APPLE INC., a Delaware corporation,             )
25                                                   )
                          Nominal Defendant.         ) Judge: Hon. Yvonne Gonzalez Rogers
26                                                   ) Date Action Filed: August 19, 2019
27

28

     ADMIN. MOT. TO CONSIDER WHETHER CASES SHOULD BE RELATED (CIVIL L.R. 3-12)
          Case 5:18-md-02827-EJD Document 391 Filed 10/01/19 Page 2 of 7




 1          Plaintiff in the Derivative Action (defined herein), Terrence Zehrer ("Plaintiff Zehrer")

 2 respectively files this motion to relate the following actions pursuant to Civil Local Rule 3-12(a)

 3 ("Rule 3-12(a)"):

 4                            Abbreviated Case Name              Case Number
 5                   In re Apple Inc. Performance Litigation 5:18-md-02827-EJD
                     (the "Consumer Class Action")
 6                   Zehrer v. Cook, et al. (the "Derivative 4:19-cv-05153-YGR
                     Action")
 7

 8 I.       This Derivative Action Is Related to the Consumer Class Action Per Rule 3-12(a)

 9          Rule 3-12(a) provides that an action is related to another when: "(1) [t]he actions concern

10 substantially the same parties, property, transaction or event; and (2) [i]t appears likely that there will

11 be an unduly burdensome duplication of labor and expense or conflicting results if the cases are

12 conducted before different Judges." Civil L.R. 3-12(a). Both criteria are met here.

13          The core allegations in the Derivative Action and the Consumer Class Action concern

14 corporate misconduct at Apple Inc. ("Apple") known as "Batterygate." Batterygate refers to Apple's

15 practice of throttling customers' iPhones through iOS updates without the iPhone owner's knowledge

16 or consent.      The slower processing speeds purportedly "fixed" an issue with older iPhones

17 unexpectedly crashing. But unbeknownst to iPhone owners, a simple battery replacement would have

18 resolved the issue, without dramatically slowing down the performance of the iPhones. Apple's

19 conduct in connection with Batterygate is now the subject of numerous government investigations,

20 both within the United States and abroad. Italian regulators have already ordered Apple to pay €5

21 million, the maximum fine, finding that Apple "implemented dishonest commercial practices" and

22 that the iOS updates "caused serious malfunctions and significantly reduced performance, thus

23 accelerating phones' substitution." Derivative Action ECF No. 1 ("Derivative Compl.," attached as

24 Exhibit A to the Declaration of Ashley R. Rifkin filed herewith ("Rifkin Declaration")), ¶10.

25          A.      The Consumer Class Action

26          The Consumer Class Action is a putative worldwide class action, seeking to hold Apple

27 accountable for the harm to iPhone users resulting from Batterygate. The Consumer Class Action

28
                                      -1-
     ADMIN. MOT. TO CONSIDER WHETHER CASES SHOULD BE RELATED (CIVIL L.R. 3-12)
     CASE NO. 5:18-md-02827-EJD
          Case 5:18-md-02827-EJD Document 391 Filed 10/01/19 Page 3 of 7




 1 has been pending before Judge Davila since early 2018. 1 On October 1, 2018, Judge Davila granted

 2 in part and denied in part Apple's motion to dismiss the Consumer Class Action, finding that the

 3 following claims survived the motion to dismiss: (i) the federal Computer Fraud and Abuse Act

 4 ("CFAA"), 18 U.S.C. §1030, et seq., claim; (ii) the California Computer Data Access and Fraud Act

 5 ("CDAFA"), Cal. Penal Code §502, et seq., claim; (iii) the trespass to chattels claim under California

 6 common law; and (iv) the California Unfair Competition Law ("UCL"), Cal. Bus. &Prof. Code

 7 §17200, et seq., claim. Consumer Class Action ECF No. 219 at 38-39.

 8          In upholding the claim under the CFAA, Judge Davila found the plaintiffs' "adequately pled

 9 that Apple [intentionally] caused damage to their iPhones without permission." Id. at 19. Judge

10 Davila further noted the allegations of slowed processor speeds caused by the iOS updates "readily

11 fit" the definition of damages (id.), and that "even though [p]laintiffs voluntarily installed the iOS

12 updates, they never gave permission for Apple to cause damage to their iPhones." Id. at 19-20. As

13 to the trespass to chattels claim, Judge Davila found the plaintiffs sufficiently alleged that Apple

14 "intentionally and without authorization interfered with plaintiffs possession of their iPhones …

15 [through] iOS updates … designed to slow their iPhones' processing speed." Id. at 24. Judge Davila

16 also found the plaintiffs alleged an injury by pleading "that the iOS updates impaired the functioning

17 of their iPhones by substantially slowing their processing speed (by as much as 50%)." Id. at 25.

18          Thereafter, on May 3, 2019, Judge Davila granted Apple's Motion for Reconsideration and

19 entered an order that granted in part and denied in part Apple's motion to dismiss a Second Amended

20 Complaint. See Consumer Class Action ECF No. 331. Judge Davila dismissed certain fraud and

21 contract based claims, but rejected Apple's second attempt to dismiss the CFAA, CDAFA, UCL, and

22 trespass to chattels claims, maintaining that they still survive. Id.

23          B.      The Derivative Action

24          The gravamen of the Derivative Action is also Batterygate. The Derivative Action brings

25 claims against certain of Apple's officers and directors to hold them accountable for their role in

26

27   1
    The operative complaint in the Consumer Class Action is attached as Exhibit B to the Rifkin
   Declaration.
28
                                             -2-
   ADMIN. MOT. TO CONSIDER WHETHER CASES SHOULD BE RELATED (CIVIL L.R. 3-12)
   CASE NO. 5:18-md-02827-EJD
         Case 5:18-md-02827-EJD Document 391 Filed 10/01/19 Page 4 of 7




 1 Batterygate. Derivative Compl., ¶¶3-10, 55-76. The Derivative Action specifically alleges that these

 2 officers and directors, among other things: "breached their fiduciary duty of loyalty by recklessly

 3 causing or allowing the Individual Defendants, and Apple to violate the law by intentionally slowing

 4 the performance of users' iPhones without their knowledge or consent and by completely and utterly

 5 failing to exercise their duty to oversee the Company's compliance with applicable law and

 6 regulation." Id., ¶132.

 7          The alleged damages in the Derivative Action include, among other things: (i) the damage to

 8 Apple's reputation as a result of Batterygate; (ii) the harm resulting from Apple's battery replacement

 9 program, which was enacted as a direct response to Batterygate; and (iii) costs incurred from

10 regulatory investigations and defending and paying any settlement in the Consumer Class Action.

11 Id., ¶115.

12          Because the Derivative and Consumer Class Actions both center on the same underlying

13 misconduct, and Judge Davila is meaningfully familiar with the allegations at issue and has made

14 substantive findings bearing on those allegations, it would be an unduly burdensome duplication of

15 labor and expense, and it would risk conflicting results, if the actions proceeded before different

16 judges. The Derivative and Consumer Class Actions should therefore be related pursuant to Rule 3-

17 12(a).

18 II.      This Derivative Action Is Not Related to the Securities Action Per Rule 3-12(a)
19          Though Batterygate is central to both the Derivative and Consumer Class Actions, and both
20 actions were pending before Judge Davila, counsel for Apple in the Derivative Action filed an

21 Administrative Motion to Relate the Derivative Action to a recently consolidated securities action,

22 titled In re Apple, Inc. Securities Litigation, No. 4:19-cv-02033-YGR (the "Securities Class Action"),

23 which is pending before the Honorable Yvonne Gonzalez Rogers. Securities Action ECF No. 76.2

24

25
     2
    Lead Plaintiff in the Securities Action is scheduled to file a consolidated First Amended Complaint
26 by October 15, 2019, and the defendants' anticipated motion to dismiss the Securities Action is set
   for hearing in March 2020. Securities Action ECF No. 79 at 3.
27

28
                                      -3-
     ADMIN. MOT. TO CONSIDER WHETHER CASES SHOULD BE RELATED (CIVIL L.R. 3-12)
     CASE NO. 5:18-md-02827-EJD
         Case 5:18-md-02827-EJD Document 391 Filed 10/01/19 Page 5 of 7




 1          The Derivative and Securities Actions are not "related" in accordance with Rule 3-12(a). The

 2 Securities Action focuses on misstatements which allegedly failed to disclose that iPhone sales

 3 growth was not sustainable. These misstatements are tangentially related to what happened as a result

 4 of Batterygate (i.e., accelerated iPhone upgrades, followed by a decline in upgrades as users replaced

 5 their batteries instead), in addition to macroeconomic and geopolitical issues in China. But the

 6 Securities Action will not resolve threshold issues regarding the core misconduct known as

 7 Batterygate.

 8          In contrast, the heart of this Derivative Action is undeniably Batterygate—the very

 9 misconduct at issue in the Consumer Class Action. See supra Section I. Although the Derivative

10 Action includes some allegations regarding the false and misleading statements at issue in the

11 Securities Action, it does so only because those statements are tangentially related to the core

12 wrongdoing, Batterygate. And the minimal factual overlap relating to the misstatements does not

13 present a risk of conflicting rulings, as the state law claims at issue in the Derivative Action require

14 different elements and burdens of proof from the securities claims at issue in the Securities Action.

15 Thus, while Plaintiff Zehrer recognizes that all three actions have some factual overlap, the Derivative

16 and Securities Actions are not related in accordance with Rule 3-12(a).

17          Before Plaintiff Zehrer's deadline to respond to Apple's Administrative Motion to Relate the

18 Derivative and Securities Actions, Judge Gonzales Rogers entered an order finding the Derivative

19 and Securities Actions related and transferring the Derivative Action to Judge Gonzales Rogers. In

20 order to ensure that Judge Gonzalez Rogers and Judge Davila are thoroughly informed of the factual

21 overlap, or lack thereof, among the Derivative, Securities, and Consumer Actions, Plaintiff Zehrer

22 now respectfully submits this Administrative Motion to Relate the Derivative and Consumer Class

23 Actions for the reasons discussed above.3

24

25

26

27   3
     Plaintiff also identified the Consumer Class Action as a related case on the Civil Cover Sheet when
   filing the Derivative Action.
28
                                                    -4-
   ADMIN. MOT. TO CONSIDER WHETHER CASES SHOULD BE RELATED (CIVIL L.R. 3-12)
   CASE NO. 5:18-md-02827-EJD
         Case 5:18-md-02827-EJD Document 391 Filed 10/01/19 Page 6 of 7




 1          Since the Derivative and Consumer Class Actions both involve the same underlying

 2 misconduct, relating these actions before the same judge will serve the interests of judicial economy

 3 and avoid the potential for conflicting results, consistent with Rule 3-12(a).

 4 DATED: October 1, 2019                             Respectfully submitted,
 5                                                    ROBBINS ARROYO LLP
 6                                                                  /s/ Ashley R. Rifkin
                                                                   ASHLEY R. RIFKIN
 7
                                                      BRIAN J. ROBBINS
 8                                                    CRAIG W. SMITH
                                                      ASHLEY R. RIFKIN
 9                                                    STEVE R. WEDEKING
                                                      5040 Shoreham Place
10                                                    San Diego, CA 92122
                                                      Telephone: (619) 525-3990
11                                                    Facsimile: (619) 525-3991
                                                      E-mail: brobbins@robbinsarroyo.com
12                                                            csmith@robbinsarroyo.com
                                                              arifkin@robbinsarroyo.com
13                                                            swedeking@robbinsarroyo.com
14                                                    Attorneys for Plaintiff Terrence Zehrer
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      -5-
     ADMIN. MOT. TO CONSIDER WHETHER CASES SHOULD BE RELATED (CIVIL L.R. 3-12)
     CASE NO. 5:18-md-02827-EJD
          Case 5:18-md-02827-EJD Document 391 Filed 10/01/19 Page 7 of 7




 1                                      CERTIFICATE OF SERVICE

 2             I hereby certify that on October 1, 2019, I electronically filed the foregoing, including

 3 attachments, with the Clerk of the Court using the CM/ECF system which will send notification of

 4 such filing to the e-mail addresses on the Electronic Mail Notice for this action.

 5             I also caused the foregoing to be served upon the following via Overnight Mail:

 6    Honorable Yvonne Gonzalez Rogers                    Judge in Zehrer v. Cook, et al., No. 4:19-cv-
      Ronald V. Dellums Federal Building                  05153-YGR
 7
        & United States Courthouse
 8    1301 Clay Street, Suite 400 S
      Oakland, CA 94612
 9

10    Alexander K. Talarides                              Attorneys for nominal defendant Apple, Inc. in
      James N. Kramer                                     Zehrer v. Cook, et al., No. 4:19-cv-05153-YGR
11
      Melinda L. Haag
12    ORRICK HERRINGTON
        & SUTCLIFFE LLP
13    The Orrick Building
      405 Howard Street
14    San Francisco, CA 94105
      Telephone: (415) 773-5700
15
      Facsimile: (415) 773-5957
16    E-mail: atalarides@orrick.com
       jkramer@orrick.com
17     mhaag@orrick.com
18

19             I certify under penalty of perjury under the laws of the United States of America that the

20 foregoing is true and correct. Executed on October 1, 2019.

21                                                          s/ Ashley R. Rifkin
22                                                          ASHLEY R. RIFKIN
                                                            ROBBINS ARROYO LLP
23                                                          5040 Shoreham Place
                                                            San Diego, CA 92122
24                                                          Telephone: (619) 525-3990
                                                            Facsimile: (619) 525-3991
25                                                          E-mail: arifkin@robbinsarroyo.com

26                                                          Attorney for Plaintiff Terrence Zehrer

27
     1396268

28
                                      -6-
     ADMIN. MOT. TO CONSIDER WHETHER CASES SHOULD BE RELATED (CIVIL L.R. 3-12)
     CASE NO. 5:18-md-02827-EJD
